919 F.2d 142
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert Milton POWELL, Defendant-Appellant.
No. 90-5653.
United States Court of Appeals, Sixth Circuit.
Nov. 28, 1990.

Before BOYLE F. MARTIN, Jr. and NATHANIEL R. JONES, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Robert Milton Powell, a federal prisoner, moves for in forma pauperis status and requests a transcript at government expense and the appointment of counsel on appeal from the district court's order denying his request, construed as a motion to correct sentence filed under 28 U.S.C. Sec. 2255.


2
Powell entered a guilty plea to a charge of bank robbery.  On June 19, 1985, pursuant to the plea agreement, he was sentenced to twenty years imprisonment, with credit for jail time to be given from February 23, 1984.  However, as Powell had been in state custody during that period, the Bureau of Prisons was unable to give him credit for the time.  See 18 U.S.C. Sec. 3568.  Powell requested relief from the district court, which amended his sentence on February 26, 1986, to eighteen and one half years, in order to effectuate the plea agreement.


3
In March 1990, Powell again requested a reduction in his sentence from the district court.  He stated that his parole eligibility date was ten months later under the amended sentence than it would have been under the original sentence.  The district court denied relief.


4
Upon consideration, this court affirms the district court's action.  Parole eligibility is not a direct consequence of a guilty plea, and failure to realize parole expectations does not render a guilty plea constitutionally invalid.   Brown v. Perini, 718 F.2d 784, 788-89 (6th Cir.1983).  Moreover, the district court was not required to entertain a second, successive motion to correct sentence.  Rule 9(b), Rules Governing Sec. 2255 Proceedings.


5
Accordingly, the motion for in forma pauperis status is granted, the requests for a transcript and the appointment of counsel are denied, and the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.